DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Amendment filed on 09/27/21.
Claims 1-12 are currently pending and have been examined.
The Information Disclosure Statement (IDS) filed on 09/28/21 has been acknowledged.

Response to Amendment
Applicant’s amendment, filed on 09/27/21, has been entered. Claims 1-2, 5-8, and 11-12 have been amended. Claims 13-16 have been cancelled. In light of Applicant’s amendments, the objection regarding the specification and claim objections regarding claim 7 have been overcome.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/21 has been entered.

Priority
The examiner acknowledges that the instant application claims priority from foreign application JP2016-115681, filed on June 9, 2016, and therefore, the claims receive the effective filing date of June 9, 2016.  

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, line 8 of page 2, change “each the nearby bases” to “each of the nearby bases”.
In claim 1, line 18 of page 2, change “of electronic transactions” to “for electronic transactions”.
In claim 1, line 13 of page 4, change “for each the customer” to “for the customer”.
Appropriate correction is required.


	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 1 recites the limitation “a customer residence” (see line 24 of page 2) which renders the claim indefinite because it is unclear if Applicant is referring to the same customer residence in line 10 of a different customer residence. For purposes of this examination, the examiner will interpret the limitation to read “the customer residence” (i.e. the same as in line 10).
	Claim 1 recites the limitation “an analysis environment” (see line 9 of page 3) which renders the claim indefinite because it is unclear if the analysis environment is a hardware, software, or algorithm. The claim recites “an analysis environment comprises a processing unit” and Applicant’s specification recites in paragraph [0075] – “an extraction logic for selecting goods to be stocked in the nearby bases is created in the analysis environment 740 constructed in the goods management server 21”. For purposes of this examination, the examiner will interpret the analysis environment to be software comprising a processing unit that is a software for processing a demand forecast with a goods extraction logic.
	Claim 1 recites the limitation “to create a demand forecast model with a goods extraction logic” (see line 10 of page 3) which renders the claim indefinite because it is unclear how the model is created. Applicant’s specification recites in paragraph [0091] the demand forecast model estimates the number of in-stock stocked goods to be secured in each nearby base from data such as purchase performance in the past, customer information, goods information, and the estimation of number of stocked goods. However, the specification is silent regarding any algorithm or specific function describing how the model is created. For purposes of this examination, the examiner will interpret the limitation to read “to estimate a demand forecast with a goods extraction logic”.
	Claim 1 recites the limitation “select stock candidate goods to be stocked in the nearby bases based on future customer demands predicted by the demand forecast model” (see lines 14-
	Claim 1 recites the limitation “an accumulated data” (see line 13 of page 3) which renders the claim indefinite because it is unclear if Applicant is referring to the same data collected in line 10 or different data. For purposes of this examination, the examiner will interpret the limitation to read “the data” (i.e. the same as is line 10).
	Claim 1 recites the limitation “the automatically extracted group of goods” (see line 16 of page 3) which lacks sufficient antecedent basis in the claim. For purposes of this examination, the examiner will interpret the limitation to read “an automatically extracted group of goods”.
	Claim 1 recites the limitation “extracting stock candidate goods” (see line 18 of page 4) which renders the claim indefinite because it is unclear if Applicant is referring to the same stock candidate goods in line 14 or different goods. For purposes of this examination, the examiner will interpret the limitation to read “extracting the stock candidate goods” (i.e. the same as in line 14).
	
Claims 2-6 inherit the deficiencies noted in claim 1 above and are therefore rejected on the same bases.
	
	Claim 7 recites the limitation “A computer processing executed on the goods shipment management system the processing method causes the management server to execute the steps of” 
	Claim 7 recites the limitation “the goods” (see line 13 of page 7) which lacks sufficient antecedent basis in the claim. For purposes of this examination, the examiner will interpret the limitation to read “goods”.
	Claim 7 recites the limitation “the front end system” (see line 13 of page 7) which lacks sufficient antecedent basis in the claim. For purposes of this examination, the examiner will interpret the limitation to read “a front end system”.
	Claim 7 recites the limitation “the customer terminal” (see line 14 of page 7) which lacks sufficient antecedent basis in the claim. For purposes of this examination, the examiner will interpret the limitation to read “a customer terminal”.
	Claim 7 recites the limitation “the predetermined time period” (see line 15 of page 7) which lacks sufficient antecedent basis in the claim. For purposes of this examination, the examiner will interpret the limitation to read “a predetermined time period”.
	Claim 7 recites the limitation “the nearby base” (see line 16 of page 7) which lacks sufficient antecedent basis in the claim. For purposes of this examination, the examiner will interpret the limitation to read “a nearby base”.
	Claim 7 recites the limitation “the predetermined area” (see line 16 of page 7) which lacks sufficient antecedent basis in the claim. For purposes of this examination, the examiner will interpret the limitation to read “a predetermined area”.

	Claim 7 recites the limitation “the distribution center” (see line 10 of page 8) which lacks sufficient antecedent basis in the claim. For purposes of this examination, the examiner will interpret the limitation to read “a distribution center”.
	Claim 7 recites the limitation “the customer management database” (see lines 12-13 of page 8) which lacks sufficient antecedent basis in the claim. For purposes of this examination, the examiner will interpret the limitation to read “a customer management database”.
	Claim 7 recites the limitation “the sales management database” (see line 16 of page 8) which lacks sufficient antecedent basis in the claim. For purposes of this examination, the examiner will interpret the limitation to read “a sales management database”.
	
	Claims 8-12 inherit the deficiencies noted in claim 7 above and are therefore rejected on the same bases.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A goods shipment management system, comprising
a management server that is configured to manage shipment of goods to a plurality of nearby bases from one or more distribution centers, each of the nearby bases being located in a predetermined area which is predetermined as an area allowing delivery from one or more of the distribution centers to a customer residence in the predetermined area in a predetermined time period, and shipment of the goods from the nearby base to the customer residence, each of the distribution centers and each of the nearby bases being provided with a base terminal, wherein
	the management server comprises
		a front end system for performing an electronic transaction of the goods in response to an order from a customer terminal in the customer residence; and
		a core system accessible from a store terminal and the front end system, the front end system being a software module that serves as an interface for electronic transaction between the core system and the customer terminal, the core system comprising:
			a sales management processing system including a sales management database pertaining to goods sold at each store;
			a customer management processing system including a customer management database that registers items pertaining to customers including personal information and nearby bases of a customer such that the customer residence is associated with one or more nearby areas having respective predetermined time periods for shipment of the goods which are the same or different from each other;
			a goods management processing system including a goods management database that registers items pertaining to goods; and
			a stock management processing system including a stock management database for managing the stocked goods and which cooperates with the goods management database;
	a stock candidate goods database; and
	an analysis environment comprising a processing unit which is configured to create a demand forecast model with a goods extraction logic by collecting data including customer information, goods information, and sales information from the sales management database, the customer management database, the goods management database, the stock management database, and the stock candidate goods database, and by analyzing the data,
wherein the analysis environment is configured to automatically select stock candidate goods to be stocked in the nearby bases based on future customer demands predicted by the demand forecast model and to store an automatically extracted group of goods, as stock candidate goods, in the stock candidate goods database;
wherein the goods shipment management system performs control and management such that certain items of the goods that can be delivered in the predetermined time period from the nearby base to the customer residence in the predetermined area when an order of any item of the goods is placed from the customer terminal via the front end system are managed as stock goods and a predetermined number of items of the stock goods are stocked in the nearby base, remaining items of the goods other than the stock goods are managed as non-stock goods, and any item of the non-stock goods is delivered from the distribution center to the customer residence via the nearby base when an order of the item of non-stock goods is placed from the customer terminal via the front end system; and
wherein the stock goods are managed for the customer in the customer management database and for each nearby base based in the predetermined area including the customer residence of the customer by performing a determination process and a registration process for the stock goods to be stocked in the nearby base that include;
	referring to the sales management database and extracting the stock candidate goods through data analysis;
	determining whether a customer’s registration process for goods intended to be stocked is performed for the stock candidate goods presented on the customer terminal; and
	if a customer’s registration process for goods intended to be stocked is input from the customer terminal, performing a stock registration process for the designated stock candidate goods by updating the goods management database or stock goods management tables for the respective nearby bases.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations emphasized above are a process that, under its broadest reasonable interpretation, covers a commercial interaction. That is, other than reciting that the method is computerized, and the transaction being electronic, managing data in databases, and presenting goods on the customer terminal, nothing in the claim element precludes the step from practically being performed by humans.  For example, but for the “management server”, “front end system”, “core system”, “electronic transaction”, “customer terminal”, etc., the “manage”, “performing”, “register”, “register”, “managing”, “create”, “analyzing”, “select”, “control and management”, “managed”, “referring”, “determining”, and “performing” steps in the context of this claim encompasses sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain 
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
A goods shipment management system, comprising
a management server that is configured to manage shipment of goods to a plurality of nearby bases from one or more distribution centers, each of the nearby bases being located in a predetermined area which is predetermined as an area allowing delivery from one or more of the distribution centers to a customer residence in the predetermined area in a predetermined time period, and shipment of the goods from the nearby base to the customer residence, each of the distribution centers and each of the nearby bases being provided with a base terminal, wherein
	the management server comprises
		a front end system for performing an electronic transaction of the goods in response to an order from a customer terminal in the customer residence; and
		a core system accessible from a store terminal and the front end system, the front end system being a software module that serves as an interface for electronic transaction between the core system and the customer terminal, the core system comprising:
			a sales management processing system including a sales management database pertaining to goods sold at each store;
			a customer management processing system including a customer management database that registers items pertaining to customers including personal information and nearby bases of a customer such that the customer residence is associated with one or more nearby areas having respective predetermined time periods for shipment of the goods which are the same or different from each other;
			a goods management processing system including a goods management database that registers items pertaining to goods; and
			a stock management processing system including a stock management database for managing the stocked goods and which cooperates with the goods management database;
	a stock candidate goods database; and
	an analysis environment comprising a processing unit which is configured to create a demand forecast model with a goods extraction logic by collecting data including customer information, goods information, and sales information from the sales management database, the customer management database, the goods management database, the stock management database, and the stock candidate goods database, and by analyzing the data,
wherein the analysis environment is configured to automatically select stock candidate goods to be stocked in the nearby bases based on future customer demands predicted by the demand forecast model and to store an automatically extracted group of goods, as stock candidate goods, in the stock candidate goods database;
wherein the goods shipment management system performs control and management such that certain items of the goods that can be delivered in the predetermined time period from the nearby base to the customer residence in the predetermined area when an order of any item of the goods is placed from the customer terminal via the front end system are managed as stock goods and a predetermined number of items of the stock goods are stocked in the nearby base, remaining items of the goods other than the stock goods are managed as non-stock goods, and any item of the non-stock goods is delivered from the distribution center to the customer residence via the nearby base when an order of the item of non-stock goods is placed from the customer terminal via the front end system; and
wherein the stock goods are managed for the customer in the customer management database and for each nearby base based in the predetermined area including the customer residence of the customer by performing a determination process and a registration process for the stock goods to be stocked in the nearby base that include;
	referring to the sales management database and extracting the stock candidate goods through data analysis;
	determining whether a customer’s registration process for goods intended to be stocked is performed for the stock candidate goods presented on the customer terminal; and
input from the customer terminal, performing a stock registration process for the designated stock candidate goods by updating the goods management database or stock goods management tables for the respective nearby bases.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing components) such that they amount to nothing more than mere instructions to implement or apply the abstract idea in a generic computing environment (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a system, management server, base terminal, front end system, customer terminal, core system, software module that serves as an interface, electronic transactions, sales management processing system, sales management database, customer management processing system, customer management database, goods management processing system, goods management database, stock management processing system, stock management database, stock candidate goods database, and analysis environment comprising a processing unit are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting to the internet) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as the internet).  For example, stating that method is computerized, and transaction is electronic performed using a customer terminal, only generally links the commercial interactions to a computer environment. Employing well-known computer 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.  
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes 
storing and retrieving information in memory (e.g. registering items in a database) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. Claim 7 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.
Claims 2-6 are dependencies of claim 1 and claims 8-12 are dependencies of claim 7. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the stock goods managed for each customer can be edited by the customer (sales activities/behaviors, receiving and transmitting data over a network)

wherein the stock goods are determined by presenting a group of the stock candidate goods extracted by the management server to the customer terminal, and by allowing a customer to perform selection and registration through the customer terminal (sales activities/behaviors, transmitting data, generally linking the abstract idea to a particular technological environment)


Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

	Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman, U.S. 9141931 B2 (previously cited and hereafter referred to as “Ackerman”) in view of Franco, U.S. 8015081 B1 (previously cited and hereafter referred to as “Franco”).

Regarding claim 1, Ackerman discloses a goods shipment management system, comprising
a management server that is configured to manage shipment of goods to a plurality of nearby bases from one or more distribution centers, each of the nearby bases being located in a predetermined area (Ackerman: [Col. 9, lines 55-61] – “kiosk management system 102 may include a server computer 300”; [Col. 5, lines 1-22] – “delivery of items…to kiosks 110…placed  which is predetermined as an area allowing delivery from one or more of the distribution centers [inventory entity 104] in the predetermined area (Ackerman: [Col. 5, lines 23-33] – “subset of kiosks 110 based on geographical location, such that the inventory entity 104 may consolidate shipping”), each of the distribution centers and each of the nearby bases being provided with a base terminal (Ackerman: [Col. 5, lines 2-10] – “kiosk management system 102 may also include an inventory management system and can be in communication with the inventory entity 104”; [Col. 11, lines 1-25] – “kiosk management system 102 may include…mainframe computers”; [Col. 14, lines 25-34] – “kiosk 600 may include a processor device 602”), wherein
	the management server comprises
		a front end system for performing an electronic transaction of the goods in response to an order from a customer terminal in the customer residence (Ackerman: [Col. 6, lines 15-25] – “consumers 112 may browse items and make requests…using a desktop”; [Col. 9, lines 35-54] – “at 216, the transaction is complete when the kiosk management system 102 processes payment”); and
		a core system [kiosk management system 102] accessible from a store terminal [kiosk] and the front end system [retail website 106], the front end system being a software module that serves as an interface for electronic transaction between the core system and the customer terminal (Ackerman: [Col. 5, ll. 1-20 to Col. 6, ll. 47-67] – kiosk management system 102 includes kiosks 110 placed in designated geographic locations. Consumers can browse for items on the retail website and make requests for items), the core system comprising:
			a sales management processing system [transaction analysis engine 316] including a sales management database [transaction history data store 306] pertaining to goods sold at each store (Ackerman: [Col. 10, lines 19-34 and 46-67] – “transaction history data store 306 may be for a plurality of transactions involving different items, consumers, locations, and kiosks 110…transaction analysis engine 316 that analyzes data stored in the…transaction history data store 306”, Fig. 3);
			a customer management processing system including a customer management database [account information data store 304] that registers items pertaining to customers including personal information (Ackerman: [Col. 10 ,ll. 3-18] – account information data store 304 may store account info, preferred items, and demographic or analytical data;
			a goods management processing system including a goods management database that registers items pertaining to goods (Ackerman: [Col. 14, ll. 25-30] – item inventory information data store 604 may store identifier for items); and
			a stock management processing system [select item engine 318] including a stock management database for managing the stocked goods and which cooperates with the goods management database (Ackerman: [Col. 11, ll. 59-61] – the select item engine 318 determines which items and quantities of the items should be stocked in the kiosk); and
	stock candidate goods database [subset of items] (Ackerman: [Col. 10, ll. 46-60] – selected item engine 308 determines an initial subset of items with which to pre-stock one or more kiosks);
	an analysis environment comprising a processing unit which is configured to estimate a demand forecast with a goods extraction logic by collecting data including customer information, goods information, and sales information from the sales management database, the customer management database, the goods management database, the stock management database, and the stock candidate goods database, and by analyzing the data (Ackerman: [Col. ,
wherein the analysis environment is configured to automatically select stock candidate goods to be stocked in the nearby bases based on future customer demands estimated by the demand forecast and to store an automatically extracted group of goods, as stock candidate goods, in the stock candidate goods database (Ackerman: [Col. 11, ll. 40-65] – the select item engine 318 gathers transaction history data and determines more umbrellas were sold in a particular geographic area on a particular day. The select item engine then determines which kiosks were offering umbrellas and located in San Francisco where umbrellas were preferred by customers. Then, the select item engine determines which items and quantities of items should be stocked in the kiosk based on the transaction history and data analysis. Inventory may continue to be monitored such that the kiosk locations that are preferred and frequented are learned.);
wherein the goods shipment management system performs control and management such that certain items of the goods that can be available from the base to the customer in the predetermined area when an order of any item of the goods is placed from the customer terminal via the front end system are managed as stock goods [pre-stocked items] and a predetermined number of items of the stock goods are stocked in the nearby base (Ackerman: [Col. 11, lines 26-44] – “select item engine 318 to determine…initial items with those kiosks will be pre-stocked, and the quantity of the initial items”), remaining items of the goods other than the stock goods are managed as non-stock goods [requested items] (Ackerman: [Col. 15, ll. 43-52] – “requested items that are excluded from the items with which the kiosk 600 is pre-stocked”, Fig. 3”), and any item of the non-stock goods is delivered from the distribution center via the nearby base when an order of the item of non-stock goods is placed from the customer terminal via the front end system (Ackerman: [col. 14, lines 12-24] – “consumer may request an item that was excluded from the items with which the kiosks 110 were pre-stocked. In the latter case, the item may need to be delivered to at least one of the kiosks by a distribution agent 110”); and
wherein the stock goods are managed for the customer in the customer management database and for each nearby base based in the predetermined area including the customer residence of the customer by performing a determination process and a registration process for the stock goods to be stocked in the nearby base that include:
referring to the sales management database and extracting the stock candidate goods through data analysis (Ackerman: [Col. 10, lines 46-60] – “pre-stocked items may be determined by a transaction analysis engine 316 that analyzes data stored in the…transaction history data store 306”; [Col. 11, lines 27-67] – “select item engine 318 may select which items, quantities of items, and the kiosks 110 in which to offer the items based on the transaction history”);
	determining whether a customer’s registration process for goods intended to be stocked is performed for the stock candidate goods presented on the customer terminal (Ackerman: [Col. 6, lines 15-25] – “consumers 112 may browse items and make requests…using a desktop”); and
	if a customer’s registration process for goods intended to be stocked is input from the customer terminal, performing a stock registration process for the designated stock candidate goods by updating the goods management database or stock goods management tables for the respective nearby bases (Ackerman: [Col. 12, lines 20-37] – “kiosks are running low or have sold out of certain pre-stocked items…kiosk management system 102 also notifies an inventory entity, such as a warehouse, to include the 100 earphones in the next shipment delivery”; [col. 14, lines 12-24] – “consumer may request an item that was excluded from the items with which the kiosks 110 were pre-stocked. In the latter case, the item may need to be delivered to at least one of the kiosks by a distribution agent 110”).
Ackerman does not disclose:
a predetermined area which is predetermined as an area allowing delivery from one or more of the distribution centers to a customer residence in the predetermined area in a predetermined time period, and shipment of the goods from the nearby base to the customer residence; and
a customer management processing system including a customer management database that registers items pertaining to customers including personal information and nearby bases of a customer such that the customer residence is associated with one or more nearby areas having respective predetermined time periods for shipment of the goods which are the same or different from each other;
the goods shipment management system performs control and management such that
certain items of the goods that can be delivered in the predetermined time period from the nearby base to the customer residence in the predetermined area when an order of any item of the goods is placed from the customer terminal via the front end are managed as stock goods; and 
any item of the non-stock goods is delivered from the distribution center to the customer residence via the nearby base when an order of the item of non-stock goods is placed from the customer terminal via the front end system; and
Franco, on the other hand, teaches a predetermined area which is predetermined as an area allowing delivery from one or more of the distribution centers to a customer residence in the predetermined area in a predetermined time period, and shipment of the goods from the nearby base to the customer residence in [Col. 7, lines 1-19 and 55-67] – a regional distribution center services the customers in a regional area such that the items are delivered just-in-time at a date and time selected by the consumer before delivery occurs. Franco further teaches a customer management processing system including a customer management database that registers items pertaining to customers including personal information and nearby bases of a customer such that the customer residence is associated with one or more nearby areas having respective predetermined time periods for shipment of the goods which are the same or different from each other in [Col. 37, ll. 1-21] – the user profile is created by receiving user information such as default address and a default order aggregation facility preferred by the user; [Col. 50, ll. 40-45] – consumer data is stored in a preference code database system). Additionally, Franco teaches the goods shipment management system performs control and management such that certain items of the goods that can be delivered in the predetermined time period from the nearby base to the customer residence in the predetermined area when an order of any item of the goods is placed from the customer terminal via the front end are managed as stock goods in [Col. 7, ll. 1-19] – a regional distribution center services the customers in a regional area such that the items are delivered just-in-time at a date and time selected by the consumer before delivery occurs.


Regarding claim 2, Ackerman in view of Franco teaches the goods shipment management system according to claim 1. Ackerman further discloses wherein the stock goods are determined by presenting a group of the stock candidate goods extracted by the management server to the customer terminal, and by allowing a customer to perform selection and registration through the customer terminal (Ackerman: [Col. 7, lines 37-42] – “consumer may browse available pre-stocked items and from the pre-stocked items in stock, request one or more items”).

Regarding claim 3, Ackerman in view of Franco teaches the goods shipment management system according to claim 1. Ackerman further discloses wherein the stock goods are managed for each customer and for each nearby base located in the predetermined area including the customer residence of the customer (Ackerman: [Col. 3, lines 10-15] – “pre-stocked items and/or the inventory of items in a kiosk or a subset of kiosks can be customized based on…analytical data relating to the demographic and buying patterns of consumers in the geographical locations”).
	
	Regarding claim 4, Ackerman in view of Franco teaches the goods shipment management system according to claim 1. Ackerman further discloses wherein the stock goods are managed for each customer can be edited by the customer (Ackerman: [Col. 21, lines 10-20] – “consumer may be offered to add more items”).

	Regarding claim 5, Ackerman in view of Franco teaches the goods shipment management system according to claim 1. Ackerman further discloses wherein the stock goods selected and registered by the customer are presented to the customer terminal during a shopping operation through the customer terminal (Ackerman: [Col. 25, lines 6-24] – “list of relevant items may include the item name and price, or any other relevant information”).

	Regarding claim 6, Ackerman in view of Franco teaches the goods shipment management system according to claim 1. Ackerman further discloses wherein when an order of the non-stock goods is placed from the customer terminal via the front end, the stock goods selected and registered by the customer are presented on the customer terminal until the non-stock goods are delivered from the distribution center to the nearby base (Ackerman: [Col. 26, lines 41-65] – “if the requested item needs to be delivered to the designated kiosk, the status may indicate ‘In Transit’ before it is changed to ‘Ready for Pickup’”).

	Regarding claim 7, Ackerman discloses a computer processing method executed on a goods shipment management system, the processing method causing a management server to execute the steps of:
	performing an electronic transaction of goods through a front end system in response to an order from a customer terminal in the customer residence (Ackerman: [Col. 6, lines 15-25] – “consumers 112 may browse items and make requests…using a desktop”; [Col. 9, lines 35-54] – ;
	managing certain items of the goods that can be available from the base to the customer in a predetermined area when an order of any item of the goods is placed from the customer terminal via the front end system, as the stock goods [pre-stocked items], and stocking a predetermined number of items of the stock goods in the nearby base (Ackerman: [Col. 11, lines 26-44] – “select item engine 318 to determine…initial items with those kiosks will be pre-stocked, and the quantity of the initial items”);
	managing remaining items of the goods other than the stock goods, as non-stock goods [requested items] (Ackerman: [Col. 15, lines 43-52] – “pre-stocked items determined by the kiosk management system as high turn around items…requested items that are excluded from the items with which the kiosk 600 is pre-stocked”, Fig. 3);
	performing control and management such that any item of the non-stock goods is delivered from a distribution center to the customer via the nearby base when an order of the item of non-stock goods is placed from the customer terminal via the front end system (Ackerman: [col. 14, lines 12-24] – “consumer may request an item that was excluded from the items with which the kiosks 110 were pre-stocked. In the latter case, the item may need to be delivered to at least one of the kiosks by a distribution agent 110”);
	wherein the stock goods are managed for each customer in a customer management database and for each nearby base based in the predetermined area including the customer residence of the customer by performing a determination process and a registration process for the stock goods to be stocked in the nearby base that include:
		referring to a sales management database and extracting stock candidate goods through data analysis (Ackerman: [Col. 10, lines 46-60] – “pre-stocked items may be determined by a transaction analysis engine 316 that analyzes data stored in the…transaction history data store 306”; [Col. 11, lines 27-67] – “select item engine 318 may select which items, quantities of items, and the kiosks 110 in which to offer the items based on the transaction history”);
		determining whether a customer’s registration process for goods intended to be stocked is performed for the stock candidate goods presented on the customer terminal (Ackerman: [Col. 6, lines 15-25] – “consumers 112 may browse items and make requests…using a desktop”); and
		if a customer’s registration process for goods intended to be stocked is input from the customer terminal, performing a stock registration process for the designated stock candidate goods by updating the goods management database or stock goods management tables for the respective nearby bases (Ackerman: [Col. 12, lines 20-37] – “kiosks are running low or have sold out of certain pre-stocked items…kiosk management system 102 also notifies an inventory entity, such as a warehouse, to include the 100 earphones in the next shipment delivery”; [col. 14, lines 12-24] – “consumer may request an item that was excluded from the items with which the kiosks 110 were pre-stocked. In the latter case, the item may need to be delivered to at least one of the kiosks by a distribution agent 110”).
	Ackerman does not disclose:
	managing certain items of the goods that can be delivered in the predetermined time period from the nearby base to the customer residence in the predetermined area when an order of any item of the goods is placed as the stock goods; and
	performing control and management such that any item of the non-stock goods is delivered from the distribution center to the customer residence via the nearby base when an order of the item of non-stock goods is placed from the customer terminal.
	Franco, on the other hand, teaches managing certain items of the goods that can be delivered in the predetermined time period from the nearby base to the customer residence in the predetermined area when an order of any item of the goods is placed as the stock goods [items previously purchased] in [Col. 7, ll. 55-67 – items are delivered from the order aggregation facility to the consumer just-in-time at the date and time selected by the consumer and in [Col. 8, ll. 45-53] – consumer can purchase items that were previously purchased or items that have never been purchased before and performing control and management such that any item of the non-stock goods is delivered from the distribution center to the customer residence via the nearby base when an order of the item of non-stock goods is placed from the customer terminal in [Col. 7, ll. 1-19 and 55-67] – a regional distribution center services the customers in a regional area such that the items are delivered just-in-time at a date and time selected by the consumer before delivery occurs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, as disclosed by Ackerman, to include the limitations emphasized above, as taught by Franco. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system of Ackerman in order to reduce inventory levels and facilitate the transfer of items to consumers (Franco: [Col. 1, ll. 11-19]).

Regarding claim 8, Ackerman in view of Franco teaches the method according to claim 7. Ackerman further discloses wherein the stock goods are determined by presenting a group of the stock candidate goods extracted by the management server to the customer terminal, and by allowing a customer to perform selection and registration through the customer terminal (Ackerman: [Col. 7, lines 37-42] – “consumer may browse available pre-stocked items and from the pre-stocked items in stock, request one or more items”).

Regarding claim 9, Ackerman in view of Franco teaches the method according to claim 7. Ackerman further discloses wherein the stock goods are managed for each customer and for each nearby base located in the predetermined area including the customer residence of the customer (Ackerman: [Col. 3, lines 10-15] – “pre-stocked items and/or the inventory of items in a kiosk or a subset of kiosks can be customized based on…analytical data relating to the demographic and buying patterns of consumers in the geographical locations”).
	
	Regarding claim 10, Ackerman in view of Franco teaches the method according to claim 7. Ackerman further discloses wherein the stock goods are managed for each customer can be edited by the customer (Ackerman: [Col. 21, lines 10-20] – “consumer may be offered to add more items”).

	Regarding claim 11, Ackerman in view of Franco teaches the method according to claim 7. Ackerman further discloses wherein the stock goods selected and registered by the customer are presented to the customer terminal during a shopping operation through the customer terminal (Ackerman: [Col. 25, lines 6-24] – “list of relevant items may include the item name and price, or any other relevant information”).

Regarding claim 12, Ackerman in view of Franco teaches the method according to claim 7. Ackerman further discloses wherein when an order of the non-stock goods is placed from the customer terminal via the front end, the stock goods selected and registered by the customer are presented on the customer terminal until the non-stock goods are delivered from the distribution center to the nearby base (Ackerman: [Col. 26, lines 41-65] – “if the requested item needs to be delivered to the designated kiosk, the status may indicate ‘In Transit’ before it is changed to ‘Ready for Pickup’”).

Response to Arguments
Applicant's arguments filed 09/28/21 have been fully considered.

Claim Objections
Applicant argues that the newly amended claims overcome all claim objections, however the examiner disagrees. The prior claim objections regarding claim 7 have been overcome; however, in light of Applicant’s amendments, claim 1 raises new claim objections.

35 U.S.C. § 112(b)
Applicant asserts that the newly amended claims conform with the requirements of 112(b); however the examiner disagrees. The newly amended claims still raise issues under 35 U.S.C. 112(b), as shown above, and therefore, do not overcome the rejection under 35 U.S.C. 112(b).

35 U.S.C. § 101
a system, management server, base terminal, front end system, customer terminal, core system, software module that serves as an interface, electronic transactions, sales management processing system, sales management database, customer management processing system, customer management database, goods management processing system, goods management database, stock management processing system, stock management database, stock candidate goods database, and analysis environment comprising a processing unit. A general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine (MPEP 2106.05(b)(I)). Applicant’s specification (see at least paragraph [0041]) states the goods shipment management system includes various information processing apparatuses such as mobile information terminals, tablet terminal, mobile phone, PCs, etc. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Furthermore, in Versata Development Group v. SAP America (Fed. Cir. 2015), the courts identified that in order for a machine to add significantly more, it must “play a significant part in permitting the Alice Corp. Pty. Ltd. V. CLS Bank Int’l, Gottschalk v. Benson, and Versata Dev. Group, Inc. v. SAP Am., Inc., the claims merely recite the abstract idea being applied on a general purpose computer.  See MPEP 2106.05(f)(2). Thus, the Examiner maintains the rejection.

35 U.S.C. § 103
	Applicant argues the cited prior art fails to teach “the core system that comprises four different databases and a stock candidate goods database…the analysis environment…the stock goods are managed by performing a registration process”; however the Examiner disagrees. Ackerman discloses a distribution system to provide items to consumers using a network of kiosks. The kiosk management system [core system] can be accessed from a kiosk [store terminal] that is placed in strategically designated geographic locations (Col. 5, ll. 23-33). Consumers may use a retail website [front end system] to browse items and request items using a desktop [customer terminal] (Col. 6, ll. 47-67 and Col. 9, ll.35-54). Ackerman further discloses the kiosk management system comprises a transaction analysis engine that analyzes data stored in the transaction history data store [sales management database] (Col. 10, ll. 19-67). The kiosk management system further comprises an account information data store [customer management database] that may store account information for the consumer such as preferred items, demographic, or analytical data (Col. 10, ll. 3-18). Additionally, an item inventory information data store [goods management database] is used to store item identifiers (Col. 14, ll. 25-30). 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELISA H YANG/Examiner, Art Unit 3625                
/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625